DETAILED ACTION
	The receipt is acknowledged of applicant’s amendment and request for RCE, and IDS filed 011/17/2020.

	Claims 1, 2, 5, 8, 10-12 and 27-28 are pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 8, 10-12 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are amended to recite: “administering an at least one dosage of the at least one liquid or semi-viscous 1-epinephrine formulation sublingually or buccally inside said patient’s mouth”. Nowhere applicant had disclosed administering liquid or semi-viscous formulation sublingually or buccally inside the patient’s mouth. Applicants disclosed only the formulations that administered nasally are liquid or semi-viscous, but not the sublingual doses. Applicant refers to page 22, lines 16-18 and page 30, lines 13-15 for support. However, page 22, lines 14-18 of the specification disclose:
“The pharmaceutical formulation of the disclosure includes at least one dosage form chosen from the class of dosage forms including, but not limited to, a liquid, liquid droplets, a gel, a paste, a film, a biofilm, a tape, a wafer, a membrane, a sheath, a disc, beads, a tablet, a caplet, lozenges, semi-solids, glues, gums, or a combination thereof. Capsules are also possible, such as capsules containing 1-epinephrine active ingredient powder.”

This disclosure in this passage is not directed to the sublingual formulation.
In page 30, lines 8-16, applicant discloses the “intranasal epinephrine formulation” that can be liquid, and not the sublingual formulation. 
To the contrary, in page 14, lines 1-7, of the present specification as originally 
“In some embodiments, the at least one sublingual 1-epinephrine formulation is in sublingual tablet form, which may be an orally disintegrating sublingual tablet form.
In some embodiments, the at least one sublingual 1-epinephrine formulation is in sublingual tablet form and contains at least one, or at least two, pharmaceutically acceptable excipient ingredients.
In some embodiments, the at least one sublingual 1-epinephrine formulation is in sublingual tablet form…...”

Therefore, the sublingual administration of epinephrine as envisaged by applicant was a solid dosage forms, e.g. tablet, and not a liquid or semi-viscous as claimed. 
If applicant contends there is support for this limitation, then applicant is requested to specify the page and line of said support. In accordance to MPEP 714.02, applicant should specifically point out to where in the disclosure a support for any amendment made to the claims can be found. 
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983). See MPEP 2163.06.
The written description requirement prevents applications from using the amendment process to update the disclosure in their disclosures (claims or specification) during the pendency before the patent office.  Otherwise applicants could add new matter to their disclosures and date them back to their original filing date, thus defeating an accurate accounting of the priority of the invention.  See 35 USC 132.  The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him. See Genetech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 8, 10-12 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are confusing because it is not clear to the examiner if only one does is provided and dispensed into or past the nasal mucosa to be administered sublingually or buccally? Or two dosage forms are used: one dispensed into or past the nasal mucosa and one is administered sublingually or buccally inside the patient’s mouth?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 8, 10-12 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (WO 2015/034822, of record) in view of Hill (2007/0293582, of record) and Rawas-Qalaji et al. (US 2007/0202163, of record), and Carver et al. (US 2010/0291160, IDS filed 10/17/2019).

Applicant Claims 
Claim 1 is directed to a method of treating at least one of anaphylaxis, anaphylactic shock, sepsis, or septic shock, the method comprising:
providing an at least one dosage of an at least one liquid or semi-viscous 1-epinephrine formulation to a patient by dispensing said at least one dosage of said at least one liquid or semi-viscous 1-epinephrine formulation into or past the nasal mucosa inside the nose, and
administering an at least one dosage of the at least one liquid or semi-viscous 1-epinephrine formulation sublingually or buccally inside said patient’s mouth,
wherein the at least one liquid or semi-viscous 1-epinephrine formulation is adapted for transmucosal absorption, and 
blood pressure is raised maintained in the patient.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Fleming teaches method of treating anaphylaxis or anaphylactic shock by 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Fleming teaches repeated doses, Fleming, however, does not teach administering epinephrine formulation sublingually or buccally as claimed by claim 1.
Hill teaches treating anaphylaxis using different dosage forms so that if first and second dosage forms are ineffective or not tolerated, so ephedrine is continued to be administered via alternate route of administration (¶ 0007). The reference teaches the first and second dose are injection, and the following doses are sublingual (¶ 0017).
Rawas-Qalaji teaches buccal route of administration could be useful for drug administration to unconscious patient, and buccal mucosa has low enzymatic activity relative to nasal mucosa, thus potential for drug inactivation due to biochemical degradation is less rapid and less extensive than nasal route (¶¶ 0005, 0006). 
Carver teaches sublingual dosage form that is easy to be administered and can 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat anaphylaxis using repeated intranasal doses of epinephrine that can be in liquid form as taught by Fleming that desired to administered repeated doses of epinephrine, and use alternate route to administer a subsequent dose, other than route used to administer the first dose, such as sublingual dose as taught by Hill. One would have been motivated to do so because Hill teaches that using different dosage forms such as sublingual following the first compensates for if first dosage form are ineffective or not tolerated, so epinephine is continued to be administered via alternate route of administration. One would reasonably expect treat anaphylaxis using one or two liquid intranasal doses of epinephrine followed by sublingual dosage administration wherein epinephrine administration is continued and tolerated. Further one having ordinary skill in the art would have selected buccal delivery route for a subsequent epinephrine dose following the liquid nasal epinephrine dose taught by Fleming because Rawas-Qalaji teaches buccal route of administration could be useful for drug administration to unconscious patient, and buccal mucosa has low enzymatic activity relative to nasal mucosa, thus potential for drug inactivation due to biochemical degradation is less rapid and less extensive than nasal route. One would reasonable expect effective treatment of 
Further, one having ordinary skill in the art before the effective fling date of the present invention would have replaced the subsequent sublingual or buccal doses by liquid sublingual or buccal doses taught by Carver because Carver teaches sublingual doses can equivalently be tablet or liquid, and both are easily administered and can be used to treat anaphylaxis using epinephrine.
Regarding the limitation liquid or semi-viscous formulation as claimed by claim 1, Fleming teaches liquid nasal formulation. 
Regarding claim 2 that the first and second dose are provided at least 5 minutes apart, Fleming teaches 5-20 minutes apart.
Regarding claim 5 that the method is performed until emergency medical service arrive, Fleming teaches intranasal epinephrine is administered prior to arrival of professional medical help.
Regarding claim 8 that a third dose is provides, Fleming teaches repeating the dose as necessary that implies third dose.
Regarding claims 10-12 that the first dose and second dose comprises 1-50 mg epinephrine, comprises 1-15 mg epinephrine, and comprises 2-8 mg epinephrine, respectively, Fleming teaches the intranasal composition comprises 1-50 mg epinephrine (¶ 0034), and anti-anaphylactic dose of epinephrine is from 0.1-10 mg (¶ 0021). The same dose is used as first and second dosage.
Regarding claims 27 and 28 that epinephrine is dispensed into the nasal mucosa prior to administering epinephrine to the buccal or sublingual, or vice versa, as claimed  In re Lemin, 141 USPQ 814 (1964); National Distillers and Chem. Corp. V. Brenner, 156 USPQ 163. Note that applicants did not show superior or unexpected results of one sequence of administration versus the other. Using different routes of administering epinephrine sequentially is known in the art and taught by the cited references.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. 
Applicant argues that Fleming discloses an “intranasal dry powder composition” comprising an anti-anaphylactic, which may be epinephrine. Fleming, para. [021]. The Examiner acknowledges that “Fleming ... does not teach subsequently administering epinephrine formulation sublingually or buccally.” Office Action, pg. 4. Accordingly, Fleming cannot provide any teaching or suggestion to modify the exclusively intranasal method of Fleming to include administering an 1-epinephrine formulation of any type, including the claimed “liquid or semi-viscous” formulation, “sublingually or buccally inside said patient’s mouth,” as claimed.

In response to this argument, it is noted that Fleming clearly teach liquid formulation in paragraph [0146] and [0209]. Therefore the reference does not only teach powder composition, as applicants assert. The disclosure of desirable alternatives does In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004). In Ruiz v. A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004). The court found motivation to combine the references to arrive at the claimed invention in the “nature of the problem to be solved” because each reference was directed “to precisely the same problem.” Id. at 1276, 69 USPQ2d at 1690. The court also rejected the notion that “an express written motivation to combine must appear in prior art references….” Id. at 1276, 69 USPQ2d at 1690.
It is further argued that the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one having ordinary skill in the art would have administered subsequent buccal or sublingual dose of epinephrine because Fleming desired to provide repeated subsequent doses of epinephrine and because Hill teaches that using different dosage forms such as sublingual following the first dose compensates for if first dosage form are ineffective or not tolerated, so epinephrine is continued to be administered via alternate route of administration. Further one having ordinary skill in the art would have selected buccal delivery route for a subsequent epinephrine dose following the nasal epinephrine dose taught by Fleming because Rawas-Qalaji teaches buccal route of 

Applicant argues that Hill makes no mention of the claimed “liquid or semi-viscous” formulation. Instead, Hill discloses numerous buccal, lingual, and sublingual dosage forms, none of which is liquid or semi-viscous. Accordingly, Hill does not teach or suggest the claimed 1-epinephrine formulation. Rawas-Qalaji makes no mention of any formulation other than tablets, and certainly not the claimed “liquid or semi-viscous 1-epinephrine formulation.”

In response to this argument, it is argued that the claims are not clear regarding if only one does is provided and dispensed into or past the nasal mucosa to be administered sublingually or buccally? Or two dosage forms are used: one dispensed into or past the nasal mucosa and one is administered sublingually or buccally inside the patient’s mouth? In other words, it is not clear if a liquid or semi-viscous sublingual dosage form is administered separately from the nasal administration. In any event, Carver teaches sublingual dosage form that can be in the form of tablet or liquid. The combination of the cited references would have suggested liquid sublingual dosage form administered subsequent to the nasal administration to the nasal mucosa as instantly claimed. One skilled in the art does not have to combine the references for the reasons for which applicants may had combined. The rationale to modify the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art and the reason to modify the reference may often suggest what the applicant has done.

Applicant argues that both Hill and Rawas-Qalaji disclose the convenience of hard dosage forms and their “easy handling.” Hill, para. [0061]; Rawas-Qalaji, para. [0056], Further, Rawas-Qalaji discloses that “tablets are easy to carry and unobtrusive to self-administer and multiple dosing becomes readily available.” Rawas-Qalaji, para. [0220]. One of skill, who read the cited references, would not be motivated to modify Fleming to administer a liquid or semi-viscous formulation of 1-epinephrine buccally or sublingually and thereby lose the benefits of hard tablets that Hill and Rawas-Qalaji disclose. Certainly one of skill would not expect to practice the claimed method successfully.

In response to this argument, it is argued Hill and Rawas-Qalaji are relied upon for teaching sublingual epinephrine, and Carver teaches liquid sublingual dosage form as equivalent to the sublingual tablet, and suitable for administering epinephrine to treat anaphylaxis. Combination of Fleming, Hill, Rawas-Qalaji and Carver would have suggested the claimed method without losing the benefit of the sublingual administration of epinephrine to treat anaphylaxis. Replacing the sublingual or buccal table of any of Hill and Rawas-Qalaji with the liquid sublingual formulation of Carver is obvious and would successfully result into the instantly claimed invention. The obviousness does not require absolute predictability of success, all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of 
The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).

Applicant argues that claim 1, as amended, is not obvious in view of the cited references. Thus, dependent claims 2, 5, 8, 10-12, 27, and 28, which depend from nonobvious independent claim 1, are also nonobvious. 

In response to this argument, it is argued that claim 1 is obvious for all the reasons discussed above. Each of the dependent claims is taught either explicitly or implicitly by the cited references as set forth in this office action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISIS A GHALI/           Primary Examiner, Art Unit 1611                                                                                                                                                                                             /I.G./